UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3700 The Dreyfus/Laurel Tax-Free Municipal Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 6/30 Date of reporting period: 9/30/11 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus BASIC California Municipal Money Market Fund September 30, 2011 (Unaudited) Coupon Maturity Principal Short-Term Investments100.6% Rate (%) Date Amount ($) Value ($) California94.4% California, GO Notes (Kindergarten-University) (LOC; Citibank NA) 0.15 10/7/11 1,200,000 a 1,200,000 California Department of Water Resources, Power Supply Revenue 5.25 5/1/12 735,000 755,525 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/11 390,000 392,758 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/11 175,000 176,236 California Enterprise Development Authority, IDR (JBR, Inc. Project) (LOC; U.S. Bank NA) 0.19 10/7/11 6,000,000 a 6,000,000 California Enterprise Development Authority, Recovery Zone Facility Revenue (Regional Properties, Inc. Project) (LOC; FHLB) 0.21 10/7/11 1,600,000 a 1,600,000 California Infrastructure and Economic Development Bank, IDR (Bonny Doon Winery, Inc. Project) (LOC; Comerica Bank) 0.36 10/7/11 2,785,000 a 2,785,000 California Infrastructure and Economic Development Bank, Revenue (7/11 Materials, Inc. Project) (LOC; California State Teachers Retirement System) 0.23 10/7/11 1,650,000 a 1,650,000 California Infrastructure and Economic Development Bank, Revenue (Goodwill Industries of Orange County, California) (LOC; Wells Fargo Bank) 0.25 10/7/11 900,000 a 900,000 California Infrastructure and Economic Development Bank, Revenue (Southern California Public Radio Project) (LOC; JPMorgan Chase Bank) 0.21 10/1/11 2,810,000 a 2,810,000 California Pollution Control Financing Authority, SWDR (Athens Services Project) (LOC; Wells Fargo Bank) 0.16 10/7/11 6,100,000 a 6,100,000 California Pollution Control Financing Authority, SWDR (Crown Disposal Company, Inc. Project) (LOC; Union Bank NA) 0.19 10/7/11 2,825,000 a 2,825,000 California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Comerica Bank) 0.23 10/7/11 1,900,000 a 1,900,000 California Pollution Control Financing Authority, SWDR (Northern Recycling and Waste Services, LLC Project) (LOC; Union Bank NA) 0.23 10/7/11 2,430,000 a 2,430,000 California Pollution Control Financing Authority, SWDR (Pena's Disposal, Inc. Project) (LOC; Comerica Bank) 0.23 10/7/11 1,920,000 a 1,920,000 California Pollution Control Financing Authority, SWDR (South Tahoe Refuse Company, Inc. Project) (LOC; Union Bank NA) 0.23 10/7/11 955,000 a 955,000 California Pollution Control Financing Authority, SWDR (Valley Vista Services, Inc. Project) (LOC; Comerica Bank) 0.23 10/7/11 1,800,000 a 1,800,000 California School Cash Reserve Program Authority, Revenue 2.50 1/31/12 5,000,000 5,024,776 California School Cash Reserve Program Authority, Revenue 2.00 2/1/12 2,100,000 2,109,419 California Statewide Communities Development Authority, MFHR (Olen Jones Senior Apartments Project) (LOC; Citibank NA) 0.28 10/7/11 860,000 a 860,000 California Statewide Communities Development Authority, Revenue (Goodwill of Santa Cruz) (LOC; Wells Fargo Bank) 0.20 10/7/11 700,000 a 700,000 California Statewide Communities Development Authority, Revenue (Tiger Woods Learning Center Foundation) (LOC; Bank of America) 0.50 10/7/11 2,450,000 a 2,450,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.20 10/4/11 2,500,000 2,500,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.26 2/16/12 2,000,000 2,000,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.30 2/16/12 2,400,000 2,400,000 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Berkshire Hathaway Assurance Corporation and Liquidity Facility; Citibank NA) 0.17 10/7/11 2,305,000 a,b,c 2,305,000 Irvine Assessment District Number 03-19, Limited Obligation Improvement Bonds (LOC: California State Teachers Retirement System and U.S. Bank NA) 0.20 10/1/11 1,200,000 a 1,200,000 Irvine Assessment District Number 03-19, Limited Obligation Improvement Bonds (LOC: California State Teachers Retirement System and U.S. Bank NA) 0.20 10/1/11 1,518,000 a 1,518,000 JPMorgan Chase Putters/Drivers Trust (Los Angeles, GO Notes, TRAN) (LOC; JPMorgan Chase Bank) 0.16 10/1/11 1,000,000 a,b,c 1,000,000 Los Angeles, GO Notes, TRAN 2.50 3/30/12 1,000,000 1,010,818 Pittsburg Redevelopment Agency, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.17 10/1/11 1,500,000 a 1,500,000 Puttable Floating Option Tax Exempt Receipts (California Statewide Communities Development Authority, MFHR (La Mision Village Apartments Project)) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.33 10/7/11 2,250,000 a,b,c 2,250,000 Puttable Floating Option Tax Exempt Receipts (Sacramento City Financing Authority, Revenue, Refunding (Master Lease Program Facilities) (Liquidity Facility; Merrill Lynch International Bank and LOC; Bank of America) 0.33 10/7/11 2,815,000 a,b,c 2,815,000 Sacramento County Housing Authority, MFHR, Refunding (Stonebridge Apartments) (LOC; FNMA) 0.26 10/7/11 3,900,000 a 3,900,000 San Diego County, COP (Burnham Institute for Medical Research) (LOC; Bank of America) 0.23 10/7/11 1,125,000 a 1,125,000 San Diego County and San Diego County School Districts, Program Note Participations, TRAN 2.00 4/30/12 3,300,000 3,327,202 San Francisco Bay Area Rapid Transit District, Sales Tax Revenue, Refunding 5.00 7/1/12 125,000 129,204 San Jose Redevelopment Agency, MFHR (101 San Fernando Apartments) (Liquidity Facility; Citibank NA and LOC; Citibank NA) 0.26 10/7/11 4,225,000 a,b,c 4,225,000 Vacaville, MFMR (Quail Run Apartments) (Liquidity Facility; FNMA and LOC; FNMA) 0.15 10/7/11 400,000 a 400,000 West Covina Public Financing Authority, LR, Refunding (Public Facilities Project) (LOC; California State Teachers Retirement System) 0.24 10/7/11 935,000 a 935,000 Western Placer Unified School District, GO Notes, TRAN 2.00 10/4/12 1,000,000 1,013,570 U.S. Related6.2% JPMorgan Chase Putters/Drivers Trust (Puerto Rico Commonwealth, Public Improvement GO Notes) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 0.15 10/1/11 2,600,000 a,b,c 2,600,000 Puttable Floating Option Tax Exempt Receipts (Puerto Rico Electric Power Authority, Power Revenue) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.27 10/7/11 2,800,000 a,b,c 2,800,000 Total Investments (cost $88,297,508) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at September 30, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2011, these securities amounted to $17,995,000 or 20.5% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At September 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of September 30, 2011 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 88,297,508 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the fund’s investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus BASIC Massachusetts Municipal Money Market Fund September 30, 2011 (Unaudited) Coupon Maturity Principal Short-Term Investments99.1% Rate (%) Date Amount ($) Value ($) Massachusetts94.6% Boston Water and Sewer Commission, General Revenue (LOC; State Street Bank and Trust Co.) 0.10 10/7/11 1,000,000 a 1,000,000 Holyoke, GO Notes, BAN 1.25 2/24/12 3,300,000 3,307,157 Lowell, GO Notes, Refunding 4.00 12/15/11 875,000 880,794 Massachusetts, Consolidated Loan (Liquidity Facility; Wells Fargo Bank) 0.14 10/1/11 3,000,000 a 3,000,000 Massachusetts, GO Notes, Refunding 6.00 11/1/11 100,000 100,446 Massachusetts, GO Notes, Refunding (Liquidity Facility; State Street Bank and Trust Co.) 0.11 10/7/11 6,300,000 a 6,300,000 Massachusetts, Special Obligation Refunding Notes (Federal Highway Grant Anticipation Note Program) 5.00 12/15/11 975,000 983,698 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue (LOC; Wells Fargo Bank) 0.12 10/7/11 4,000,000 a 4,000,000 Massachusetts Department of Transportation, Metropolitan Highway System Subordinated Revenue (Commonwealth Contract Assistance Secured) (Liquidity Facility; Barclays Bank PLC) 0.11 10/7/11 500,000 a 500,000 Massachusetts Department of Transportation, Metropolitan Highway System Subordinated Revenue (Commonwealth Contract Assistance Secured) (Liquidity Facility; Barclays Bank PLC) 0.11 10/7/11 6,350,000 a 6,350,000 Massachusetts Development Finance Agency, Education Revenue (The Tabor Academy Issue) (LOC; FHLB) 0.17 10/7/11 1,500,000 a,b 1,500,000 Massachusetts Development Finance Agency, Revenue (Babson College Issue) (LOC; FHLB) 0.10 10/7/11 5,500,000 a,b 5,500,000 Massachusetts Development Finance Agency, Revenue (Boston University Issue) (LOC; FHLB) 0.10 10/7/11 2,445,000 a,b 2,445,000 Massachusetts Development Finance Agency, Revenue (Exploration School, Inc. Issue) (LOC; TD Bank) 0.16 10/7/11 2,500,000 a,b 2,500,000 Massachusetts Development Finance Agency, Revenue (Fay School Issue) (LOC; TD Bank) 0.16 10/7/11 3,800,000 a,b 3,800,000 Massachusetts Development Finance Agency, Revenue (Justice Resource Institute Issue) (LOC; Bank of America) 0.26 10/7/11 1,920,000 a 1,920,000 Massachusetts Development Finance Agency, Revenue (New Bedford Whaling Museum Issue) (LOC; Bank of America) 0.42 10/7/11 500,000 a 500,000 Massachusetts Development Finance Agency, Revenue (The Marine Biological Laboratory Issue) (LOC; JPMorgan Chase Bank) 0.16 10/7/11 2,735,000 a 2,735,000 Massachusetts Development Finance Agency, Revenue, Refunding (College of the Holy Cross Issue) (LOC; Bank of America) 0.20 10/1/11 1,000,000 a,b 1,000,000 Massachusetts Development Finance Agency, Revenue, Refunding (Wentworth Institute of Technology Issue) (LOC; JPMorgan Chase Bank) 0.16 10/7/11 4,620,000 a,b 4,620,000 Massachusetts Health and Educational Facilities Authority, Revenue (Capital Asset Program Issue) (LOC; Bank of America) 0.17 10/1/11 1,600,000 a 1,600,000 Massachusetts Health and Educational Facilities Authority, Revenue (Great Brook Valley Health Center Issue) (LOC; TD Bank) 0.16 10/7/11 2,445,000 a 2,445,000 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 0.08 10/1/11 1,170,000 a,b 1,170,000 Massachusetts Health and Educational Facilities Authority, Revenue (Hillcrest Extended Care Services Issue) (LOC; Bank of America) 0.26 10/7/11 2,330,000 a 2,330,000 Massachusetts Health and Educational Facilities Authority, Revenue (Pool Loan Program Issue) (LOC; TD Bank) 0.15 10/1/11 690,000 a 690,000 Massachusetts Health and Educational Facilities Authority, Revenue (The Henry Heywood Memorial Hospital Issue) (LOC; TD Bank) 0.15 10/1/11 1,500,000 a 1,500,000 Massachusetts Water Pollution Abatement Trust (Pool Program) 4.00 8/1/12 125,000 128,596 Massachusetts Water Resources Authority, Subordinated General Revenue, Refunding (Liquidity Facility; Bank of Nova Scotia) 0.09 10/7/11 3,800,000 a 3,800,000 North Andover, GO Notes (Municipal Purpose Loan) 3.00 1/15/12 375,000 377,584 Northampton, GO Notes, BAN 1.50 2/10/12 1,380,100 1,384,285 Norwood, GO Notes, BAN 1.50 1/18/12 2,200,000 2,206,537 Randolph, GO Notes, BAN 1.25 2/1/12 1,254,155 1,257,479 Randolph, GO Notes, BAN 1.50 8/30/12 1,140,000 1,148,260 Templeton, GO Notes, BAN 1.25 11/2/11 600,000 600,234 U.S. Related4.5% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.16 10/7/11 3,500,000 a,c,d 3,500,000 Total Investments (cost $77,080,070) % Cash and Receivables (Net) .9 % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at September 30, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b At September 30, 2011, the fund had $22,535,000 or 29.0% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from education. c Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2011, this security amounted to $3,500,000 or 4.5% of net assets. d The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At September 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of September 30, 2011 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 77,080,070 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the fund’s investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus BASIC New York Municipal Money Market Fund September 30, 2011 (Unaudited) Coupon Maturity Principal Short-Term Investments100.6% Rate (%) Date Amount ($) Value ($) New York97.6% Albany County, GO Notes, TAN 1.00 5/10/12 2,300,000 2,309,505 Albany Housing Authority, Revenue (Nutgrove Garden Apartments Project) (LOC; RBS Citizens NA) 0.30 10/7/11 1,330,000 a 1,330,000 Albany Industrial Development Agency, Civic Facility Revenue (Renaissance Corporation of Albany Project) (LOC; M&T Trust) 0.21 10/7/11 1,900,000 a 1,900,000 Brewster Central School District, GO Notes, BAN 1.00 2/14/12 2,000,000 2,004,944 Broome County Industrial Development Agency, IDR (Parlor City Paper Box Company, Inc. Facility) (LOC; U.S. Bank NA) 0.31 10/7/11 2,350,000 a 2,350,000 East Rochester Housing Authority, Housing Revenue (Park Ridge Nursing Home, Inc. Project) (LOC; JPMorgan Chase Bank) 0.17 10/7/11 4,270,000 a 4,270,000 Elmira City School District, GO Notes, BAN 1.75 2/15/12 4,000,000 4,008,829 Erie County Industrial Development Agency, IDR (Luminescent System, Inc. Project) (LOC; HSBC Bank USA) 0.30 10/7/11 2,595,000 a 2,595,000 Evans, GO Notes, BAN 1.25 10/6/11 1,000,000 b 1,000,027 JPMorgan Chase Putters/Drivers Trust (Suffolk County Water Authority, GO Notes, BAN) (Liquidity Facility; JPMorgan Chase Bank) 0.15 10/1/11 2,000,000 a,c,d 2,000,000 Mahopac Central School District, GO Notes, TAN 0.75 11/10/11 1,600,000 1,600,605 Malone Central School District, GO Notes, BAN 0.75 11/30/11 3,000,000 3,001,220 Medina Central School District, GO Notes, BAN 1.50 6/22/12 2,600,000 2,612,114 Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Trust) 0.21 10/7/11 2,300,000 a 2,300,000 Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Trust) 0.21 10/7/11 4,925,000 a 4,925,000 Monroe County Industrial Development Agency, IDR (Mercury Print Productions, Inc. Facility) (LOC; M&T Trust) 1.33 10/7/11 45,000 a 45,000 Nassau County Industrial Development Agency, Housing Revenue (Rockville Centre Housing Associates, L.P. Project) (LOC; M&T Trust) 0.26 10/7/11 4,800,000 a 4,800,000 New York City, GO Notes (Liquidity Facility; Bank of Nova Scotia) 0.09 10/1/11 1,700,000 a,b 1,700,000 New York City, GO Notes (Liquidity Facility; Wells Fargo Bank) 0.10 10/1/11 3,700,000 a,b 3,700,000 New York City, GO Notes (LOC; Bank of America) 0.20 10/7/11 12,000,000 a,b 12,000,000 New York City, GO Notes (LOC; California Public Employees Retirement System) 0.15 10/1/11 5,800,000 a,b 5,800,000 New York City, GO Notes (LOC; California State Teachers Retirement System) 0.15 10/1/11 9,120,000 a,b 9,120,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.10 10/1/11 1,100,000 a,b 1,100,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.11 10/1/11 1,000,000 a,b 1,000,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.11 10/1/11 2,500,000 a,b 2,500,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.14 10/1/11 1,300,000 a,b 1,300,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.14 10/1/11 1,100,000 a,b 1,100,000 New York City, GO Notes (LOC; State Street Bank and Trust Co.) 0.17 10/1/11 1,000,000 a,b 1,000,000 New York City Capital Resource Corporation, Recovery Zone Facility Revenue (Arverne by the Sea Project) (LOC; TD Bank) 0.17 10/7/11 3,100,000 a 3,100,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program - Cobble Hill Health Center, Inc.) (LOC; Bank of America) 0.28 10/7/11 7,500,000 a 7,500,000 New York City Housing Development Corporation, MFHR (Liquidity Facility; Citibank NA) 0.18 10/7/11 6,700,000 a,c,d 6,700,000 New York City Industrial Development Agency, Civic Facility Revenue (Birch Wathen Lenox School Project) (LOC; TD Bank) 0.19 10/7/11 3,000,000 a 3,000,000 New York City Industrial Development Agency, Civic Facility Revenue (Hewitt School Project) (LOC; TD Bank) 0.19 10/7/11 3,800,000 a 3,800,000 New York City Industrial Development Agency, IDR (Novelty Crystal Corporation Project) (LOC; TD Bank) 0.31 10/7/11 2,745,000 a 2,745,000 New York City Industrial Development Agency, IDR (Super-Tek Products, Inc. Project) (LOC; Citibank NA) 0.32 10/7/11 4,340,000 a 4,340,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Bank of Nova Scotia) 0.13 10/1/11 1,735,000 a 1,735,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.15 10/1/11 4,400,000 a 4,400,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Royal Bank of Canada) 0.10 10/1/11 5,800,000 a 5,800,000 New York Liberty Development Corporation, Liberty Revenue (World Trade Center Project) 0.35 2/1/12 10,000,000 10,000,000 New York Liberty Development Corporation, Recovery Zone Revenue (3 World Trade Center Project) 0.42 1/19/12 4,000,000 4,000,000 New York State Thruway Authority, General Revenue, BAN 2.00 7/12/12 200,000 202,172 Otsego County Industrial Development Agency, Civic Facility Revenue (Noonan Community Service Corporation Project) (LOC; FHLB) 0.33 10/7/11 2,010,000 a 2,010,000 Otsego County Industrial Development Agency, Civic Facility Revenue (Saint James Retirement Community Project) (LOC; M&T Trust) 0.21 10/7/11 1,690,000 a 1,690,000 Patchogue-Medford Union Free School District, GO Notes, TAN 1.50 6/21/12 3,000,000 3,016,138 Port Authority of New York and New Jersey, Equipment Notes 0.22 10/7/11 4,000,000 a 4,000,000 Port Jefferson Union Free School District, GO Notes, TAN 1.50 6/28/12 1,800,000 1,813,392 Rockland County Industrial Development Agency, IDR (Intercos America, Inc. Project) (LOC; HSBC Bank USA) 0.30 10/7/11 3,000,000 a 3,000,000 Rockland County Industrial Development Authority, Revenue (Northern Manor Multicare Center, Inc. Project) (LOC; M&T Trust) 0.26 10/7/11 2,455,000 a 2,455,000 Salina, GO Notes, BAN 1.50 6/22/12 1,500,000 b 1,507,863 Tompkins County Industrial Development Agency, Civic Facility Revenue (Tompkins Cortland Community College Foundation, Inc. Project) (LOC; RBS Citizens NA) 0.24 10/7/11 3,295,000 a 3,295,000 U.S. Related3.0% Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Environmental Control Facilities Revenue (Bristol-Myers Squibb Company Project) 0.26 10/7/11 4,400,000 a 4,400,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.16 10/7/11 675,000 a,c,d 675,000 Total Investments (cost $168,556,809) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at September 30, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b At September 30, 2011, the fund had $42,827,890 or 25.5% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from city-municipal general obligations. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2011, these securities amounted to $9,375,000 or 5.6% of net assets. d The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At September 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of September 30, 2011 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 168,556,809 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the fund’s investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Tax-Free Municipal Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 22, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 22, 2011 By: /s/ James Windels James Windels Treasurer Date: November 22, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
